UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7345


GRANT EUGENE ERICKSEN,

                  Plaintiff - Appellant,

             v.

ANGIE BOOTH; DEBRA COTTRELL; TERESA WADE; JIM RUBENSTEIN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:08-cv-00104-REM-DJJ)


Submitted:    November 5, 2009              Decided:   December 2, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grant Eugene Ericksen, Appellant Pro Se.        John Herbert
Boothroyd, WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Grant    Eugene    Ericksen     appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the     record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ericksen v. Booth, No. 2:08-cv-00104-REM-DJJ (N.D. W.

Va. July 7, 2009).            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented     in   the

materials      before     the    court   and   argument       would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                          2